Exhibit 99.1 news AT THE COMPANY: AT FINANCIAL RELATIONS BOARD Bob Ende General Info: Marilynn Meek (212) 827-3773 Senior Vice President-Finance COMFORCE Corporation (516) 437-3300 bende@comforce.com FOR IMMEDIATE RELEASE May 6, 2008 COMFORCE CORPORATION ANNOUNCES FIRST QUARTER 2008 RESULTS · Company reports record first quarter revenues · Net income increases to $992,000 · Interest expense continues to decline Woodbury, NY May 6, 2008 COMFORCE Corporation (AMEX: CFS), a leading provider of outsourced staffing management services, specialty staffing and consulting services today reported results for its first quarter ended March 30, 2008.Revenues for the quarter increased 6.1% to $150.2 million, compared to revenues of $141.6 million for the first quarter of 2007. The increase in revenues was principally due to the continued growth in the Company's Human Capital Management Services segment, consisting of PRO® Unlimited, where revenues increased $9.0 million, or 10.4% over the first quarter of 2007.Additionally, PRO reported gross profit for the quarter of $12.5 million, compared to $11.4 million for the first quarter of 2007.Staff Augmentation revenue decreased by $316,000 due primarily to a decrease in services provided to Technical Services customers which was partially offset by an increase in services provided to Healthcare Support customers. Gross profit for the first quarter of 2008 was $23.8 million, or 15.8% of sales, compared to $22.1 million, or 15.6% of sales for the comparable period last year. COMFORCE's operating income for the first quarter was $3.5 million, compared to operating income of $3.6 million for the first quarter of 2007. Interest expense was $1.4 million for the first quarter of 2008, compared to $2.0 million for the first quarter of 2007.This decrease was due principally to the Company's repurchase and redemption of $11.2 million of 12% Senior Notes during 2007. The Company recorded income before income taxes of $1.8 million for the first quarter of 2008, compared to income before income taxes of $1.6 million for the same period last year. COMFORCE recognized a provision for income taxes of $800,000 in the first quarter of 2008, compared to $652,000 in the first quarter of 2007. -More- COMFORCE reported net income of $992,000, or $0.04 per basic and $0.03 per diluted share for the first quarter of 2008, compared to net income of $914,000, or $0.04 per basic and $0.03 per diluted share for the first quarter of 2007. Comments from Management John Fanning, Chairman and Chief Executive Officer of COMFORCE, commented, "We are very pleased to have reported record revenues for our first quarter, following the record revenues achieved for the full year of 2007.PRO Unlimited continues to contribute significantly to our results, having increased revenues by 10.4%, or $9.0 million in the quarter.At the same time, PRO's gross margin rose by $1.1 million to $12.5 million, compared to last year's first quarter.We were also pleased to have reported an increase in Healthcare Support services revenues. "Management remains committed to further reducing our public debt, and as previously announced on April 23, 2008 we repurchased approximately $6.5 million of our 12% Senior Notes. This latest repurchase is expected to reduce the Company's interest expense by approximately $500,000 annually, based on current interest rates.Our public debt now stands at $5.2 million. Mr.
